--------------------------------------------------------------------------------

EXHIBIT 10.58
 
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT


THIS SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”)
is entered into as of March 4, 2014 (the “Effective Date”) by and between
BioTime, Inc., a California corporation (the “Company”) and each of the
undersigned identified on the signature page attached hereto (each such
undersigned, individually and/or collectively, as applicable, a “Purchaser").


ARTICLE 1.
PURCHASE AND SALE OF SHARES AND WARRANTS


1.1                Sale of Series A Shares.  Each Purchaser hereby irrevocable
agrees to purchase from the Company, and the Company agrees to sell to each
Purchaser pursuant to the Registration Statement (as defined below) the number
of shares of Series A Convertible Preferred Stock (“Series A Shares”) shown
beneath such Purchaser’s signature on the signature page of this Agreement, at
the price of $50 per share (the “Purchase Price”).  A copy of the Certificate of
Determination of Preferences of the Series A Shares is attached to this
Agreement as Exhibit A.


ARTICLE 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to each Purchaser that:


2.1               Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of
California.  The Company is duly qualified to do business in the state of
California and in each other state in which it is doing business and where the
failure to so qualify could have a material adverse effect on its business,
operations, or properties, or could subject the Company to fines or penalties
that are material to the Company’s financial condition.


2.2                Authority; Enforceability.  The Company has the power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder.  This Agreement has been duly authorized, executed and
delivered by the Company and is the valid and binding agreement of the Company,
enforceable in accordance with its terms subject to:  (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) general principles of equity.


2.3               Valid Issuance of Series A Shares.  The Series A Shares that
are being purchased by such Purchaser hereunder, when issued, sold and delivered
in accordance with the terms of this Agreement, including payment of the
Purchase Price, will be duly and validly issued, fully paid, and nonassessable. 
The common shares of the Company issuable upon conversion of the Series A Shares
have been duly and validly authorized for issuance and, upon issuance upon
conversion of the Series A Shares in accordance with the terms of the Series A
Shares will be duly and validly issued, fully paid, and nonassessable.

--------------------------------------------------------------------------------

2.4                Capitalization.  The Company is authorized to issue the
following shares of capital stock: 125,000,000 common shares, no par value, and
2,000,000 preferred shares, no par value.  As of February 21, 2014, there were:
no preferred shares issued and outstanding; 68,810,880 common shares issued and
58,113,165 common shares outstanding excluding 10,697,715 common shares held by
subsidiaries and treated as treasury shares; 4,567,135 common shares issuable
upon exercise of outstanding options; 9,751,615 common shares of issuable upon
exercise of outstanding warrants; and 2,315,000 additional common shares
reserved for issuance under the Company’s 2012 Equity Incentive Plan.  Except
for stock options granted under the Company’s 2012 Equity Incentive Plan,
770,000 common shares sold in “at-the-market” transactions, and agreements of
like tenor to this Agreement to sell Series A Shares to Purchasers, since
February 21, 2014 the Company has not entered into any commitment, arrangement,
or agreement obligating the Company to issue, sell, purchase, redeem, acquire
any preferred shares or common shares or other equity securities of the Company.
 
2.5                Disclosure Documents; Financial Statements.  The Company has
filed all reports required to be filed by it under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials being collectively referred to herein as
the SEC Reports), during the twelve (12) months prior to the date hereof.  None
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of the
Company included in the SEC Reports (i) have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, or, in the case of
unaudited statements, as permitted by Form 10-Q, and except that the unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end adjustments that will not, individually or in the aggregate,
be material in amount); and (ii) fairly present in all material respects the
consolidated financial position of the Company and its subsidiaries on a
consolidated basis as of the respective dates thereof and the consolidated
results of operations and cash flows of the Company and its subsidiaries for the
periods covered thereby.
 
2.6                Absence of Certain Changes.  Since September 30, 2013, except
as specifically disclosed in SEC Reports, (i) there has not been any material
adverse change in the financial condition, assets, liabilities, revenues, or
business of the Company and its subsidiaries, taken as a whole, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, licensing fees and similar expenses, and other
liabilities incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or not required to be disclosed in filings
made with the Securities and Exchange Commission (“SEC”), and (C) liabilities
arising under this Agreement and the Option Agreement (defined below), (iii) the
Company has not altered its method of accounting or the identity of its
auditors, and (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed, or made any agreements to purchase or redeem any shares of its capital
stock.
2

--------------------------------------------------------------------------------

2.7                Internal Controls.  The Company maintains a process of
“internal controls over financial reporting” (as defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) that is designed to provide reasonable
assurances:  (i) that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles; (ii) that receipts and expenditures are being made only
in accordance with the authorizations of management and directors; and (iii)
regarding prevention or timely detection of the unauthorized acquisition, use or
disposition of the assets of the Company and its subsidiaries that could have a
material effect on the financial statements.  The Company maintains a system of
“disclosure controls and procedures” (as defined in Rules 13a-15(e) and
15d-15(e) under the Exchange Act) that is designed to provide reasonable
assurances that all material information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is accumulated
and communicated to the Company’s management, as appropriate, to allow timely
decisions regarding required disclosure, and otherwise to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and regulations of the
SEC.
 
2.8                Listing and Maintenance Requirements.  The Company has not,
in the 12 months preceding the date hereof, received notice from the NYSE MKT to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the NYSE MKT.
 
2.9                Taxes.  Since January 1, 2010, the Company has filed when due
all federal, state, and local income tax returns, and all other returns with
respect to taxes which are required to be filed with the appropriate authorities
of the jurisdictions where business is transacted by the Company, or where the
Company owns any property, and any taxes due, as reflected on such tax returns,
have been paid.
 
2.10            Subsidiaries.  The Company’s subsidiaries and its percentage
ownership thereof is as shown in its Quarterly Report on Form 10-Q for the three
and nine months ended September 30, 2013.
3

--------------------------------------------------------------------------------

2.11             No Conflict.  The Company is not in violation or default of any
provision of its Articles of Incorporation or bylaws, and is not in violation or
default in any material respect of any instrument, judgment, order, writ, decree
or contract to which it is a party or by which it is bound, or, to its
knowledge, of any provision of any federal or state statute, rule or regulation
applicable to it.  The execution and delivery of this Agreement and consummation
of the sale of the Series A Shares contemplated by this Agreement (a) do not and
will not violate any provisions of (i) any rule, regulation, statute, or law,
(ii) the terms of any order, writ or decree of any court or judicial or
regulatory authority or body, (iii) the Articles of Incorporation or bylaws of
the Company, or (iv) the rules and regulations of the NYSE MKT applicable to the
listing of the Company’s common shares, (b) will not conflict with or result in
a breach of any condition or provision or constitute a default under or pursuant
to the terms of any Material Contract (as defined below), and (c) will not
result in the creation or imposition of any lien, charge or encumbrance upon any
of the Series A Shares or upon any of the assets or properties of the Company. 
The term Material Contract means any contract, agreement, license, lease, deed
of trust, mortgage, lien, debenture, promissory note, or instrument to which the
Company is a party (i) the termination of or default under which could have a
material adverse affect on the business, financial condition, assets or
prospects of the Company, or (ii) that constitutes a lien or security interest
on any real or personal property of the Company the loss of which through a
foreclosure sale would have a material adverse affect on the business, financial
condition, assets or prospects of the Company.
 
2.12            Litigation.  Other than as disclosed in the SEC Reports, there
is no lawsuit, arbitration proceeding, or administrative action  or proceeding
pending or threatened against the Company which (a) questions the validity of
this Agreement or any action taken or to be taken by the Company in connection
with this Agreement or the issue and sale of the Series A Shares hereunder, (b)
alleges any infringement of any trademark, service mark, or patent by the
Company, or (c) if adversely decided would have a material adverse affect upon
the business, financial condition, assets or prospects of the Company.
 

2.13            Patents and Trademarks.  The Company is the sole and exclusive
owner of or has a valid license to use all patents, trademarks, service marks,
trade names, copyrights, trade secrets, information, proprietary rights and
processes presently used by the Company in its business as now conducted,
without any conflict with or, to the Company’s knowledge infringement of the
rights of others, except as disclosed in the SEC Reports.  The Company has not
received any communications alleging that it has violated or, by conducting its
business as presently conducted, violates any of the patents, trademarks,
service marks, trade names, copyrights or trade secrets or other proprietary
rights of any other person or entity.
4

--------------------------------------------------------------------------------

2.14             Title to Property.  The Company has good and marketable title
to its property and assets free and clear of all mortgages, liens, loans and
encumbrances.  Title all of the personal and real property used by the Company
is held in the name of the Company or a subsidiary or is licensed or leased from
a third party.  With respect to the property leased or licensed from a third
party, the Company is in compliance with such leases and licenses in all
material respects and, to Company's knowledge, the Company holds a valid
leasehold or license. All facilities, machinery, equipment, fixtures, vehicles
and other properties owned, leased or used by the Company are in good operating
condition and repair (subject to ordinary wear and tear) and are reasonably fit
and usable for the purposes for which they are being used.
 
2.15             Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports (“Permits”), except where the failure to possess such Permits
would not result in a Material Adverse Effect, and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Permit, the revocation or proposed modification of which would result in a
Material Adverse Effect.

 
2.16            Employee Benefit Plans.  Other than the Company’s Equity
Incentive Plan and stock option and similar equity incentive plans maintained by
Company subsidiaries, the Company does not have and has never maintained or
sponsored any Employee Benefit Plan as defined in the Employee Retirement Income
Security Act of 1974, as amended.
 
2.17             Labor Agreements and Actions; Employee Compensation.  The
Company is not be bound by or subject to (and none of its assets or properties
is bound by or subject to) any written or oral contract, commitment or
arrangement with any labor union, and no labor union has requested or, to the
Company's knowledge, has sought to represent any of the employees,
representatives or agents of the Company.  There is no strike or other labor
dispute involving the Company pending, nor to the Company's knowledge,
threatened, that could have a material adverse effect on the assets, properties,
financial condition, operating results or business of the Company, nor is the
Company aware of any labor organization activity involving its employees.  The
Company is not aware that any officer or key employee, or that any group of key
employees, intends to terminate their employment the Company, nor does the
Company have a present intention to terminate the employment of any of the
foregoing.  The employment of each officer and employee of the Company is
terminable at the will of the Company.  To its knowledge, the Company has
complied in all material respects with all applicable state and federal equal
employment opportunity and other laws related to employment.
 
2.18            No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the offering of the
Series A Shares to be integrated with prior offerings by the Company for
purposes of any applicable shareholder approval provisions of the NYSE MKT.  As
used in this Agreement, “Affiliate” means any Person controlled by, in control
of, or under common control with another Person.  “Person” includes any natural
person, and any corporation, partnership, limited liability company, trust, or
other entity.
5

--------------------------------------------------------------------------------

2.19            Anti-Dilution Provisions.  The sale of the Series A Shares
pursuant to this Agreement will not result in (a) an increase in the number of
shares of any class of capital stock the Company issuable upon the exercise of
any option, warrant or similar right to acquire capital stock of the Company, or
upon conversion of any debt instrument or other security convertible into
capital stock of the Company, or (b) a reduction in the purchase, exercise, or
conversion price or an adjustment of the conversion ratio of any security of the
Company.
 
2.20            Shell Company.  The Company is not a company described in
paragraph (i)(1) of SEC Rule 144.


ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
 
Each Purchaser, severally and not jointly and severally, hereby represents and
warrants with respect to only itself to the Company the following:
 
3.1               Organization. Such Purchaser, if not a natural person, is a
corporation, limited liability company, partnership, trust or other entity duly
organized, validly existing and in good standing under the laws of the state or
other jurisdiction in which it is incorporated or otherwise organized.
 
3.2               Authority; Enforceability.  Such Purchaser has the power and
authority to execute and deliver this Agreement and to perform all of its
obligations under this Agreement.  This Agreement has been duly authorized and
executed by such Purchaser and is the valid and binding agreement of such
Purchaser enforceable in accordance with its terms, except (i) to the extent
limited by any bankruptcy, insolvency, or similar law affecting the rights of
creditors generally, and (ii) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies.
 
3.3               No Conflict.  The execution and delivery of this Agreement,
and consummation of the transactions contemplated hereunder, including the
purchase of the Series A Shares, by such Purchaser do not and will not violate
any provisions of (i) any rule, regulation, statute, or law applicable to such
Purchaser or (ii) the terms of any order, writ, or decree of any court or
judicial or regulatory authority or body by which such Purchaser is bound, or
(iii) the articles of incorporation, bylaws, or similar charter or governing
documents of such Purchaser.
6

--------------------------------------------------------------------------------

3.4               Certain Transactions and Confidentiality. Other than
purchasing the Series A Shares pursuant to this Agreement such Purchaser has
not, nor has any person or entity acting on behalf of or pursuant to any
understanding, agreement, or arrangement with such Purchaser, directly or
indirectly executed any purchases or sales, including any “short sale” as
defined in SEC Rule SHO, of the common shares of the Company since December 1,
2013.  Such Purchaser has maintained the confidentiality of all disclosures made
to it in connection with this Agreement and the offer of the Series A Shares
(including the existence and terms of this transaction), other than disclosures
contained in the Company’s SEC Reports or Company press releases, and
disclosures made to officers, directors, attorneys, employees, and advisors of
such Purchaser who had a need to know in connection with such Purchaser’s
decision to enter into this Agreement, and who have been advised of the
confidential nature of such information and of the obligation to maintain the
confidentiality thereof.
 
3.5                Place of Business or Residence.  Such Purchaser represents
and warrants that such Purchaser has such Purchaser’s principal place of
business or residence as set forth on the signature page of this Agreement.
 
3.6                Investment Representations.  Each Purchaser makes the
following representations, severally and not jointly and severally, in
connection with its acquisition of the Series A Shares:
 
(a)            Purchaser has made such investigation of the Company as Purchaser
deemed appropriate for determining to acquire (and thereby make an investment
in) the Series A Shares, and in making such investigation Purchaser has had
access to such financial and other information concerning the Company as
Purchaser requested.  Purchaser has received copies of the Company’s Form 10-K,
as amended, for the fiscal year ended December 31, 2012, proxy statement for the
Company’s last annual meeting of shareholders, Quarterly Reports on Form 10-Q
for the quarters ended March 31, June 30, and September 30, 2013, and each
Current Report on Form 8-K filed with the SEC since the filing of the Company’s
10-Q for the three and nine months ended September 30, 2013.
 
(b)            Purchaser understands that the Series A Shares are being offered
and sold without registration under the Act, or registration or qualification
under the California Corporate Securities Law of 1968, as amended, or under the
securities laws of any other state, in reliance upon the exemptions from such
registration and qualification requirements for nonpublic offerings.
 
(c)           Purchaser understands that (i) the Series A Shares may not be
sold, offered for sale or transferred by Purchaser unless subsequently
registered under the Act and applicable state securities laws, or unless sold or
transferred pursuant to an exemption from such registration, and (ii) the Series
A Shares will carry a legend to such effect.
7

--------------------------------------------------------------------------------

(d)            Purchaser is purchasing the Series A Shares solely for
Purchaser's own account, for long-term investment purposes, and not with a view
to, or for sale in connection with, any public distribution of the Series A
Shares or any common shares issuable upon conversion of Series A Shares.
 
(e)             Purchaser is an “accredited investor” as defined in Rule 501
under the Act or is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act and shall provide the Company with such information and
documentation as the Company may reasonably request to verify that Purchaser
qualifies as an accredited investor or qualified institutional buyer.


ARTICLE 4.
CLOSING
 
4.1                Time and Place of Closing.  The consummation of the purchase
and sale of the Series A Shares (Closing) shall take place in on the third
Business Day after the execution and delivery of this Agreement by Purchasers
and the Company.  The date on which a Closing occurs is referred to in this
Agreement as a Closing Date.  On the Closing Date, each Purchaser shall pay in
full the Purchase Price for the Series A Shares purchased by wire transfer of
the Purchase Price for the Series A Shares being purchased by such Purchaser, in
immediately available funds, to an account designated by the Company.  The
Purchase Price shall be paid in United States Dollars.  On the Closing Date, the
Company shall issue to each Purchaser the Series A Shares purchased, against
payment of the Purchase Price.  Closing shall occur at the principal office of
the Company or at such other place as the parties may agree.  A “Business Day”
shall be any day on which the banks in New York are not required or permitted to
close.
 
4.2               Documents to be Delivered By the Company.  The Company shall
deliver the following documents to each Purchaser at the Closing:
 
(a)            Series A Shares.  A certificate evidencing the Series A Shares
purchased by such Purchaser, registered in the name of such Purchaser; and
 
(b)            Option Agreement.  An Option Agreement in the form of Exhibit B
(“Option Agreement”) granting such Purchaser the option to exchange Series A
Preferred Shares for shares of common stock of LifeMap Sciences, Inc.
(“LifeMap”) held by the Company “LifeMap Common Stock”) at the ratio of 12.5
shares of LifeMap Common Stock for each Series A Preferred Share (subject to
adjustment as provided in the Option Agreement).
 
4.3               Conditions of the Company's Obligation to Close.  The
obligation of the Company to sell the Series A Shares to each Purchaser on each
Closing Date is conditioned upon the following:
8

--------------------------------------------------------------------------------

(a)            Payment and Delivery.  The Company’s receipt of the Purchase
Price for the Series A Shares being sold to such Purchaser;
 
(b)            Representations and Warranties.  The representations and
warranties made by such Purchaser in ARTICLE 3 of this Agreement shall be true
and correct in all material respects when made and on the Closing Date;
provided, that any representation and warranty that is itself qualified by a
materiality standard shall be true and correct in all respects; and
 
(c)            Performance of Covenants.  Such Purchaser shall have fully
performed all covenants and agreements required to be performed by such
Purchaser on or before the Closing Date.
 
4.4                Conditions of each Purchaser’s Obligation to Close.  The
obligation of each Purchaser to purchase the Series A Shares from the Company on
any Closing Date is conditioned upon the following:
 
(a)            Delivery.  Such Purchaser's receipt of the items required to be
delivered by the Company under Section 4.2.
 
(b)            Representations and Warranties.  The representations and
warranties made by the Company in ARTICLE 2 of this Agreement shall be true and
correct in all material respects when made and on the applicable Closing Date,
unless made as of a specific date in which case they shall be accurate as of
such date, and such Purchaser shall have received from the Company a
certificate, dated as of the Closing Date, to such effect signed by the Chief
Executive Officer of the Company; provided, that any representation and warranty
that is itself qualified by a materiality standard shall be true and correct in
all respects.
 
(c)           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.
 
(d)            Bankruptcy; Insolvency.  The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.
 
(e)             No Material Adverse Event.  No Material Adverse Event shall have
occurred since December 31, 2013.
9

--------------------------------------------------------------------------------

ARTICLE 5.
ADDITIONAL COVENANTS


5.1               Use of Proceeds.  The Company agrees that a substantial
portion of the net proceeds from the sale of the Series A Shares will be used to
purchase capital stock in LifeMap for the purpose of financing product
development and marketing by LifeMap, directly or through a LifeMap subsidiary.


5.2                Further Assurances.  Each party will execute, acknowledge,
and deliver such additional certificates and documents and will take such
additional actions as the other party may reasonably request on or after a
Closing Date to effect, complete or perfect the issue and sale of the Series A
Shares to each Purchaser.
 
5.3                Purchasers’ Market Activity.  Each Purchaser agrees that such
Purchaser shall not, prior to the public announcement by the Company that it has
entered into this Agreement, engage in any stabilization activity in connection
with the Company’s common shares, or otherwise bid for or engage in any purchase
or sale, including any short sale (as defined in SEC Rule SHO) of the Company’s
common shares, directly or through or in arrangement with and any entity in
control of, controlled by, or under common control with such Purchaser.  Each
Purchaser covenants and agrees that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
a press release, such Purchaser will maintain the confidentiality of the
existence and terms of this Agreement.
 
5.4                Publicity.  No Purchaser shall issue any press release or
make any similar public statement or communication disclosing the terms of this
Agreement or the transactions hereunder without the prior written consent of the
Company, provided that the Company’s consent shall not unreasonably be withheld
or delayed if such disclosure is required by law and such Purchaser shall have
provided the Company with a copy of the proposed press release or other public
statement or communication a reasonable time prior to the public release or
dissemination thereof.


ARTICLE 6.
MISCELLANEOUS
 
6.1               Governing Law.  This Agreement shall be construed and governed
in all respects by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.  All disputes and controversies arising out of
or in connection with this Agreement shall be resolved non-exclusively by the
state and federal courts located in the State of New York and the State of
California, and each party agrees to submit to the jurisdiction of said courts.
10

--------------------------------------------------------------------------------

6.2                Successors and Assigns.  The parties may not assign their
rights or obligations under this Agreement, directly or by operation of law,
without the consent of the other party.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the respective successors,
assigns, heirs, executors and administrators of each Purchaser and the Company.
 
6.3                Entire Agreement; Amendment.  The Transaction Documents
constitute the full and entire understanding and agreement among the parties
with regard to the subject matter of the Transaction Documents.  This Agreement
and any term of this Agreement may be amended, waived, discharged or terminated
only by a written instrument signed by the parties.
 
6.4                Notices, etc.  All notices and other communications required
or permitted to be given pursuant to this Agreement shall be in writing and
shall be deemed given (a) four (4) days after being deposited in the United
States mail, certified postage prepaid, return receipt requested, or (b) when
delivered by hand, by messenger or next Business Day air freight service, or (c)
on the date of facsimile transmission (FAX)  or electronic mail (email) if sent
at or prior to 5:30 p.m. (New York City time) on a Business Day, or the next
Business Day after the date of facsimile or email transmission, if sent on a day
that is not a Business Day or later than 5:30 p.m. (New York City time) on a
Business Day, in any case addressed as follows:


To any Purchaser:
At the address or FAX number or email address of such Purchaser shown on the
signature page of this Agreement
 
 
To the Company:
BioTime Inc.
 
1301 Harbor Bay Parkway
 
Alameda, California 94502
 
Attention:  Chief Financial Officer
 
FAX:  (510) 521- 3389
 
Email:  rpeabody@biotimemail.com

 
Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.
 
6.5                Expenses.  Each Purchaser and the Company shall bear their
own expenses, including fees and expenses of their own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by the
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all stamp taxes and other
taxes and duties levied in connection with the delivery of the Series A Shares
to each Purchaser.
 
6.6                Brokers.  No Purchaser shall have any liability to any
broker, finder, investment banker, or other advisor  retained or engaged by the
Company or any subsidiary of the Company in connection with the transactions
contemplated by this Agreement.
11

--------------------------------------------------------------------------------

6.7                Titles and Subtitles.  The titles or headings of the Articles
and Sections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
6.8               Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
6.9               Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf forma data file and not an original.
 
6.10            Termination. This Agreement may be terminated by any Purchaser
with respect to itself, by written notice to the Company, or by the Company with
respect to all Purchasers, by written notice to all Purchasers, in either case
if the Closing has not been consummated on or before the third Business Day
after the Effective Date other than due to a breach of this Agreement or any
covenant or agreement hereunder by the party seeking to so terminate this
Agreement.  Termination of this Agreement will not affect the right of any party
not in breach of its covenants and agreements under this Agreement to sue for
any breach of this Agreement by the other party.
12

--------------------------------------------------------------------------------

COMPANY:
 
 
BioTime, Inc.
 
 
 
 
By:
/s/ Michael D. West
 
 
Michael D. West
 
Title:   Chief Executive Officer
 
 
 
 
PURCHASER:
 
 
/s/ Milton H. Dresner
 
Milton H. Dresner
 
 
Title:  Trustee of the Milton H. Dresner
Revocable Living Trust
 
Address:
 
 
       
 
 
 
FAX Number:
 
 
 
Email:
 
 

 
Number of Series A Shares Purchased:
10,000  

--------------------------------------------------------------------------------

COMPANY:
 
 
BioTime, Inc.
 
 
 
 
By:
/s/ Michael D. West
 
 
Michael D. West
 
Title:  Chief Executive Officer
 
 
 
 
PURCHASER:
 
 
British & American Investment Trust plc
 
 
 
By: /s/ Jonathan C. Woolf  
Jonathan C. Woolf
  Title: Managing Director  
Address:
 
 
        
 
 
 
FAX Number:
 
 
 
Email:
 
 

 
Number of Series A Shares Purchased:
40,000   

--------------------------------------------------------------------------------

COMPANY:
 
 
BioTime, Inc.
 
 
 
 
By:
/s/ Michael D. West
 
 
Michael D. West
 
Title:  Chief Executive Officer
 
 
 
 
PURCHASER:
 
 
ALB Private Investments, LLC
 
 
 
By: /s/ Francis A. Mlynarczyk, Jr.  
Francis A. Mlynarczyk, Jr.
  Title:  Manager  
Address:
 
 
         
 
 
 
FAX Number:
 
 
 
Email:
 
 

 
Number of Series A Shares Purchased:
20,000 

--------------------------------------------------------------------------------

EXHIBIT A


Certificate of Determination
of Preferences of the
Series A Convertible Preferred Shares

--------------------------------------------------------------------------------

CERTIFICATE OF DETERMINATION OF PREFERENCE
OF SERIES A CONVERTIBLE PREFERRED SHARES OF
BIOTIME, INC.


Michael D. West and Judith Segall certify that:


I.             They are the President and Secretary, respectively, of BioTime,
Inc., a California corporation.


II.            Pursuant to authority given by the corporation's Articles of
Incorporation, the Board of Directors of the Corporation has duly adopted the
following resolutions:


"RESOLVED, that pursuant to the authority vested in the Board of Directors of
the Corporation by Article Three of the Corporation's Articles of Incorporation,
a series of Preferred Shares of the Corporation is created out of the authorized
but unissued Preferred Shares of the Corporation, such series to be designated
Series A Convertible Preferred Shares (the "Series A Preferred Stock"), to
consist of 300,000 shares, no par value, with the rights, preferences,
privileges and restrictions of which shall be as follows:


1.            Certain Definitions


Unless the context otherwise requires, the terms defined in this Section 1 shall
have, for all purposes of this resolution, the meanings herein specified.


Board of Directors:  The Board of Directors of the Corporation.


Business Day:  Means any day other than a Saturday, Sunday, or day on which
banks in California or New York are required or permitted to close.


Common Stock:  Shares now or hereafter authorized of any class of Common Shares
of the Corporation.


Corporation:  BioTime, Inc., a California corporation.


Conversion Date:  The meaning set forth in Section 4(e) below.


Conversion Price:  The “Conversion Price” at which Common Stock shall initially
be issuable upon conversion of the Series A Preferred Stock shall be four
dollars ($4.00) per share, subject to the adjustments set forth in Section 4(g).


Fair Value:  The meaning set forth in Section 4(h) below.

--------------------------------------------------------------------------------

Junior Stock:  For purposes of Section 2 below, the Common Stock and any other
class or series of shares of the Corporation not entitled to receive any
dividends in any dividend period unless all preferential dividends required to
have been paid or declared and set apart for payment on the Preferred Stock
shall have been so paid or declared and set apart for payment and, for purposes
of Section 3 below, the Common Stock and any other class or series of shares of
the Corporation not entitled to receive any assets upon the liquidation,
dissolution or winding up of the affairs of the Corporation until the Preferred
Stock shall have received the entire preferential amount to which such shares
are entitled upon such liquidation, dissolution or winding up.


Parity Stock:  For purposes of Section 2 below, any class or series of shares of
the Corporation that, with respect to a particular class or series of stock of
the Corporation, is entitled to receive payment of dividends on a parity with
the referenced class or series of stock, and, for purposes of Section 3 below,
any class or series of shares of the Corporation that, with respect to a
particular class or series of stock of the Corporation is entitled to receive
assets upon the liquidation, dissolution or winding up of the affairs of the
Corporation on a parity with the referenced class or series of stock.


Preferred Stock:  Any class or series of shares of the Corporation ranking
senior to the Common Stock in respect of the right to receive dividends or in
respect of the right to receive assets upon the liquidation, dissolution or
winding up of the affairs of the Corporation.


Series A Preferred Stock:  The Series A Convertible Preferred Shares of the
Corporation.


Senior Stock:  For purposes of Section 2 below, any class or series of shares of
the Corporation that is entitled to receive dividends before any dividends are
paid to the Series A Preferred Stock, and, for purposes of Section 3 below, any
class or series of shares of the Corporation that is entitled to receive assets
upon the liquidation, dissolution or winding up of the affairs of the
Corporation before any assets are distributed to the Series A Preferred Stock.


Subscription Price:  Fifty Dollars ($50.00) per share of Series A Preferred
Stock subject to proportional adjustment for any stock split, reverse stock
split, stock dividend, combination, recapitalization or the like with respect to
Series A Preferred Stock.


Subsidiary:  Any corporation of which shares of stock possessing at least a
majority of the general voting power in electing the board of directors are, at
the time as of which any determination is being made, owned by the Corporation,
whether directly or indirectly through one or more corporations or other
business entities.
2

--------------------------------------------------------------------------------

2.            Dividends.


(a)          Subject to the prior preferences and other rights of any Senior
Stock, but before payment of any dividends or other distributions to holders of
Junior Stock (excluding dividends or other distributions to holders of Junior
Stock payable exclusively in Junior Stock or rights to purchase Junior Stock),
the holders of Series A Preferred Stock shall be entitled to receive, on a pari
passu basis, a cumulative cash dividend in an amount equal to three percent (3%)
of the Subscription Price per share, which shall be deemed accrued on June 30,
and December 31 of each year regardless of whether declared by the Board of
Directors.  The dividend shall be paid, from funds legally available for such
purpose, in two semi-annual installments on January 31 and July 31 of each year,
or if such day is not a Business Day, on the next Business Day.  Each such
dividend shall be paid to the holders of record of the Series A Preferred Stock
as their names appear on the share register of the Corporation on June 30, and
December 31 of each year, as applicable, or, if a different date is designated
by the Board of Directors with respect to the dividend payable, on the last
Business Day immediately before the date on which the dividend is required to be
paid.


(b)          Any dividends or distributions declared and paid or distributed
with respect to Junior Stock (other than dividends or distributions in shares of
Junior Stock resulting in an adjustment to the Conversion Price under Section
4(g)) shall likewise be declared and paid or distributed to holders of Series A
Preferred Stock such that all holders of Junior Stock and Series A Preferred
Stock shall receive such dividends or distributions in proportion to the number
of shares of  Junior Stock that would be held by each such holder if all shares
of Series A Preferred Stock were converted to Common Stock (or such other series
of Junior Stock, if applicable) at the Conversion Price in effect as of the
record date for the determination of holders of Common Stock entitled to receive
such dividend or distribution (or such other series of Junior Stock, if
applicable); provided that the Board of Directors shall set the same record date
for the determination of holders of Series A Preferred Stock, Parity Stock, and
Junior Stock entitled to receive such dividend or distribution.


3.            Distributions Upon Liquidation, Dissolution or Winding Up.


(a)          In the event of any voluntary or involuntary liquidation,
dissolution or other winding up of the affairs of the Corporation, subject to
the preferences and other rights of any Senior Stock, the holders of Series A
Preferred Stock shall be entitled to be paid any dividends accrued pursuant to
Section 2(a) but remaining unpaid.  Such dividends shall be paid in cash.  If
the cash of the Corporation legally available for such distribution among the
holders of the Series A Preferred Stock and any Parity Stock shall be
insufficient to permit the payment to such holders of the full aforesaid
preferential amount, then the entire amount legally available for distribution
shall be distributed ratably among the holders of the Series A Preferred Stock
and any Parity Stock in proportion to the full preferential amount that each
such holder is otherwise entitled to receive under Section 2(a).
3

--------------------------------------------------------------------------------

(b)          Subject to the preferences and other rights of any Senior Stock,
upon completion of the distribution required by subsection (a) of this Section
3, all of the remaining assets of the Corporation available for distribution to
stockholders shall be distributed among the holders of Series A Preferred Stock,
Parity Stock, and Common Stock in proportion to the number of shares of Common
Stock that would be held by each such holder if all shares of Series A Preferred
Stock and Parity Stock were converted into Common Stock at the applicable
Conversion Price of Series A Preferred Stock and Parity Stock in effect as of
the record date for the determination of holders of Common Stock entitled to
receive such distribution; provided that the Board of Directors shall set the
same record date for the determination of holders of Series A Preferred Stock,
Parity Stock, and Common Stock entitled to receive such distribution.


(c)          The (i)  acquisition of the Corporation by another entity  by means
of any transaction or series of transactions (including, without limitation, any
reorganization, merger or consolidation) in which the shareholders of the
Corporation do not own a majority of the outstanding shares of the surviving or
acquiring corporation upon completion of such transaction or series of
transactions or (ii) a sale of all or substantially all of the assets of the
Corporation shall be deemed a liquidation under this Section.


(d)          The Corporation shall give each holder of record of Series A
Preferred Stock written notice of an impending transaction deemed to be a
liquidation under this Section not later than twenty (20) days prior to the
shareholders’ meeting called to approve such transaction, or twenty (20) days
prior to the closing of such transaction, whichever is earlier, and shall also
notify such holders in writing of the final approval of such transaction.  The
first of such notices shall describe the material terms and conditions of the
impending transaction, and the Corporation shall thereafter give such holders
prompt notice of any material changes.  The transaction shall in no event take
place sooner than twenty (20) days after the Corporation has given the first
notice provided for herein or sooner than ten (10) days after the Corporation
has given notice of any material changes provided for herein; provided, however,
that such periods may be shortened upon the written consent of the holders of
Series A Preferred Stock that represent at least a majority of the then
outstanding shares of Series A Preferred Stock.


(e)          If the Corporation shall propose to take any action of the types
described in Section 3(a) that will involve the distribution of assets other
than cash, the notice described in subparagraph (d) above shall set forth a
determination of the value (which may be an estimated value) of the assets to be
distributed to the holders of shares of the Series A Preferred Stock, as
determined in good faith by the Board of Directors of the Corporation.
4

--------------------------------------------------------------------------------

4.            Conversion Rights.  The Series A Preferred Stock shall be
convertible into Common Stock as follows:
 
(a)          Conversion by Holder.


(i)            Optional Conversion.  Subject to and upon compliance with the
provisions of this Section 4, and provided that an exemption from registration
under the Securities Act of 1933, as amended, and an exemption from registration
or qualification under applicable state securities or "blue sky" laws is then
available, as determined in good faith by the Board of Directors, the Series A
Preferred Stock shall be convertible at the election of the holder thereof, at
any time and from time to time, into a number of fully paid and nonassessable
shares of Common Stock determined in accordance with subparagraph (d) of this
Section 4.


(b)          Automatic Conversion.  Each outstanding share of Series A Preferred
Stock shall automatically be converted, without any further act of the
Corporation or its shareholders, into fully paid and nonassessable Common Stock
at the Conversion Price then in effect upon the earlier of:


(i)           Automatic Conversion Date.  March 4, 2019; or,


(ii)          Vote.  The holders of at least a majority of the outstanding
shares of the Series A Preferred Stock, voting as a class, approve or consent to
such conversion.


(c)          Valid Issuance.  All Common Stock which may be issued upon
conversion of the Series A Preferred Stock will upon issuance by the Corporation
be duly and validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issuance thereof, and the
Corporation shall take no action which will cause a contrary result.


(d)          Number of Shares Issuable Upon Conversion.  Each share of Series A
Preferred Stock shall be converted into the number of shares of Common Stock
determined by dividing (x) a number equal to the number of dollars and cents
comprising the Subscription Price, by (y) a number equal to the number of
dollars and cents comprising the Conversion Price in effect on the Conversion
Date.


(i)            Accrued But Unpaid Dividends.  Upon the conversion of any Series
A Preferred Stock, any accrued but unpaid dividends with respect to each such
share shall be paid by the Corporation in cash, but any other dividends shall
not be payable from and after the date of such conversion.  A dividend shall be
deemed accrued on June 30, and December 31 of each year for this purpose
regardless of whether declared by the Board of Directors.
5

--------------------------------------------------------------------------------

(e)          Mechanics of Conversion.  The holder of any Series A Preferred
Stock may exercise the conversion right specified in paragraph (a) of this
Section 4 by surrendering to the Secretary of the Corporation or any transfer
agent of the Corporation the certificate or certificates for the shares to be
converted, if such shares are certificated, accompanied by written notice
specifying the number of shares to be converted.  Upon the occurrence of the
event specified in paragraph (b) of this Section 4, the outstanding Series A
Preferred Stock shall be converted automatically without any further action by
the holders of such shares and whether or not the certificates representing such
shares are surrendered to the Corporation or its transfer agent.  Conversion
shall be deemed to have been effected on the date when delivery of notice of an
election to convert and certificates for shares is made in the case of
conversion under paragraph (a) of this Section 4, or on the date of the event
specified in paragraph (b) of this Section 4, and such date is referred to
herein as the "Conversion Date."  Subject to the provisions of subparagraph
(g)(ii) of this Section 4, as promptly as practicable thereafter (and after
surrender of the certificate or certificates evidencing Series A Preferred Stock
to the Corporation or any transfer agent of the Corporation, if applicable) the
Corporation shall issue and deliver to or upon the written order of such holder
a certificate or certificates for the number of shares of Common Stock to which
such holder is entitled and a check or cash with respect to any fractional
interest in any share of Common Stock as provided in paragraph (f) of this
Section 4.  Subject to the provisions of subparagraph (g)(ii) of this Section 4,
the person in whose name the certificate or certificates for Common Stock are to
be issued shall be deemed to have become a holder of record of such Common Stock
on the applicable Conversion Date.  Upon conversion of only a portion of the
number of shares covered by a certificate representing Series A Preferred Stock
surrendered for conversion (in the case of conversion pursuant to paragraph (a)
of this Section 4), as applicable, the Corporation shall issue and deliver to or
upon the written order of the holder of the certificate so surrendered for
conversion, at the expense of the Corporation, a new certificate covering the
number of shares of Series A Preferred Stock representing the unconverted
portion of the certificate so surrendered, if such shares are to be held in
certificated form.  Notwithstanding the foregoing, the Corporation shall not be
obligated to issue to any holder of Series A Preferred Stock certificates
evidencing the Common Stock issuable upon such conversion unless certificates
evidencing the Series A Preferred Stock are delivered to either the Corporation
or any transfer agent of the Corporation if such shares of Series A Preferred
Stock are held in certificated form.


(f)           Fractional Shares.  No fractional share of Common Stock or scrip
shall be issued upon conversion of Series A Preferred Stock.  If more than one
share of Series A Preferred Stock shall be surrendered for conversion at any one
time by the same holder, the number of shares of Common Stock issuable upon
conversion thereof shall be computed on the basis of the aggregate number of
shares of Series A Preferred Stock so surrendered.  Instead of any fractional
share of Common Stock which would otherwise be issuable upon conversion of any
Series A Preferred Stock, the Corporation shall pay a cash adjustment in respect
of such fractional interest in an amount equal to that fractional interest at
the then Fair Value.


(g)          Conversion Price Adjustments. If the Corporation shall (A) declare
a dividend or make a distribution on its Common Stock in shares of Common Stock,
(B) subdivide or reclassify the outstanding Common Stock into a greater number
of shares, or (C) combine or reclassify the outstanding Common Stock into a
smaller number of shares, the Conversion Price in effect at the time of the
record date for such dividend or distribution or the effective date of such
subdivision, combination or reclassification shall be proportionately adjusted
so that the holder of any Series A Preferred Stock surrendered for conversion
after such date shall be entitled to receive the number of shares of Common
Stock which he would have owned or been entitled to receive had such Series A
Preferred Stock been converted immediately prior to such date.  Successive
adjustments in the Conversion Price shall be made whenever any event specified
above shall occur.
6

--------------------------------------------------------------------------------

(i)            Rounding of Calculations; Minimum Adjustment.  All calculations
under this Section 4(g) shall be made to the nearest cent or to the nearest one
hundredth (1/100th) of a share, as the case may be.  Any provision of this
Section 4 to the contrary notwithstanding, no adjustment in the Conversion Price
shall be made if the amount of such adjustment would be less than one percent
(1%) of the Conversion Price, but any such amount shall be carried forward and
an adjustment with respect thereto shall be made at the time of and together
with any subsequent adjustment which, together with such amount and any other
amount or amounts so carried forward, shall aggregate one percent (1%) of the
Conversion Price or more.  Notwithstanding the foregoing, the Board of Directors
may elect at any time to make an adjustment otherwise required under this
Section 4(g) of less than one percent (1%).


(ii)          Timing of Issuance of Additional Common Stock Upon Certain
Adjustments.  In any case in which the provisions of this Section 4(g) require
that an adjustment shall become effective immediately after a record date for an
event, the Corporation may defer until the occurrence of such event (A) issuing
to the holder of any Series A Preferred Stock converted after such record date
and before the occurrence of such event the additional Common Stock issuable
upon such conversion by reason of the adjustment required by such event over and
above the Common Stock issuable upon such conversion before giving effect to
such adjustment, and (B) paying to such holder any amount of cash in lieu of a
fractional Common Share pursuant to paragraph (h) of this Section 4; provided
that the Corporation upon request shall deliver to such holder a due bill or
other appropriate instrument evidencing such holder's right to receive such
additional shares, and such cash, upon the occurrence of the event requiring
such adjustment.


(h)         Fair Value.  The “Fair Value” per share of Common Stock for any date
shall be determined by the Board of Directors as follows:


(i)            If the Common Stock is listed on a national securities exchange,
the Fair Value shall be the average of the last reported sale price of the
Common Stock on such exchange , for the last twenty consecutive trading days
prior to such date; or


(ii)          If the Common Stock is not listed on a national securities
exchange but prices for the Common Stock are reported on the Nasdaq OTC Bulletin
Board, the Fair Value shall be the average of the daily high and low sales
prices reported on Nasdaq OTC Bulletin Board during the last twenty consecutive
trading days prior to such date; or


(iii)         If the prices for the Common Stock cannot be determined under
Section 4(h)(i) or Section 4(h)(ii), the Fair Value shall be an amount
determined in such reasonable manner as may be prescribed by the Board of
Directors in good faith, irrespective of any accounting treatment.
7

--------------------------------------------------------------------------------

(i)            Statement Regarding Adjustments.  Whenever the Conversion Price
shall be adjusted as provided in paragraph (g) of this Section 4, the
Corporation shall forthwith file, at the principal office of the Corporation, a
statement showing in detail the facts requiring such adjustment and the
Conversion Price that shall be in effect after such adjustment, and the
Corporation shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each holder of Series A Preferred Stock at the address
of such holder appearing on the Corporation's records.  Where appropriate, such
copy may be given in advance and may be included as part of a notice required to
be mailed under the provisions of paragraph (j) of this Section 4.


(j)            Notice to Holders.  In the event the Corporation take any action
resulting in an adjustment of the Conversion Price as provided in Section 4(g),
the Corporation shall give notice to each holder of Series A Preferred Stock, in
the manner set forth in paragraph (i) of this Section 4, which notice shall
specify the adjustment of the Conversion Price and the effective date of such
adjustment.  Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.


(k)          Costs.  The Corporation shall pay all documentary, stamp, transfer
or other transaction taxes, if any, attributable to the issuance or delivery of
Common Stock upon conversion of, any Series A Preferred Stock; provided that the
Corporation shall not be required to pay any taxes which may be payable in
respect of any transfer involved in the issuance or delivery of any certificate
for such shares in a name other than that of the holder of the Preferred Stock
in respect of which such shares are being issued.


(l)            Reservation of Shares.  So long as any Series A Preferred Stock
remain outstanding, the Corporation shall reserve at all times free from
preemptive rights, out of its authorized but unissued Common Stock, solely for
the purpose of effecting the conversion of the Series A Preferred Stock,
sufficient Common Stock to provide for the conversion of all outstanding Series
A Preferred Stock; and if at any time the number of authorized but unissued
shares of Common Stock shall not be sufficient to effect the conversion of all
then outstanding shares of Series A Preferred Stock, the Corporation will take
such corporate action as may, in the opinion of counsel, be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purposes, including, without limitation,
engaging in best efforts to obtain the requisite shareholder approval of any
necessary amendment to, as applicable, this Certificate of Determination or the
Corporation’s Articles of Incorporation, as may be amended in the future.


8

--------------------------------------------------------------------------------

5.             Voting Rights.
 
(a)          In addition to the special voting rights provided in paragraph (b)
of this Section 5 below and by applicable law, the holders of Series A Preferred
Stock shall be entitled to vote upon all matters upon which holders of the
Common Stock have the right to vote, or, if no Common Stock is issued and
outstanding, all matters upon which holders of Common Stock would have the right
to vote as a matter of law.  The holders of Series A Preferred Stock shall also
be entitled, notwithstanding any provision hereof, to notice of any
shareholders’ meeting in accordance with the Bylaws of the Corporation.  The
holders of Series A Preferred Stock shall be entitled to cast the number of
votes equal to the largest number of whole shares of Common Stock into which
such Series A Preferred Stock could be converted pursuant to the provisions of
Section 4 hereof at the record date for the determination of the shareholders
entitled to vote on such matters, or, if no such record date is established, at
the date such vote is taken or any written consent of shareholders is
solicited.  Such votes shall be counted together with votes of Common Stock and
all other shares of capital stock having general voting powers, and shall not be
counted separately as a class.  In all cases where the holders of Series A
Preferred Stock have the right (separately or together with holders of any other
series of Preferred Stock of the Corporation) to vote separately as a class or
as a series, such holders shall be entitled to one vote for each such share held
by them respectively.  Fractional votes shall not, however, be permitted and any
fractional voting rights available on an as-converted basis (after aggregating
all shares into which shares of Series A Preferred Stock held by each holder
could be converted) shall be rounded to the nearest whole number (with one-half
being rounded upward).


(b)          The following matters shall require the approval of the holders of
a majority of the Series A Preferred Stock then outstanding, voting as a
separate class: (i) creation of any Preferred Stock ranking as Senior Stock to
the Series A Preferred Stock with respect to the payment of dividends,
liquidation preferences or voting rights; (ii) repurchase of any shares of
Junior Stock except shares issued pursuant to or in connection with a
compensation or incentive plan or agreement approved by the Board of Directors
for any officers, directors, employees or consultants of the Corporation; (ii)
any sale, conveyance, or other disposition of all or substantially all the
Corporation's property or business, or any liquidation or dissolution of the
Corporation, or a merger into or consolidation with any other corporation (other
than a wholly-owned Subsidiary corporation), or any one or series of related
transactions in which more than 50% of the voting power of the Corporation is
disposed of, unless upon consummation of such transaction the holders of Series
A Preferred Stock would receive a distribution on account of each share of
Series A Preferred Stock an amount of cash or other property or both having a
value (determined in accordance with Section 3(e)) at least equal to the value
of any cash, property, or both to which holders of Common Stock would be
entitled to receive, plus the amount of any accrued but unpaid dividends
pursuant to Section 2(a); (iii) any adverse change in the rights, preferences
and privileges of the Series A Preferred Stock; or (iv) any amendment of the
Corporation's Articles of Incorporation, including this Resolution, or Bylaws
that results in any adverse change in the  rights, preferences or privileges of
the Series A Preferred Stock; provided, that nothing in this paragraph shall
restrict or limit the rights and powers of the Board of Directors to fix by
resolution the rights, preferences, and privileges of, and restrictions and
limitations on, stock ranking as Parity Stock or Junior Stock to Series A
Preferred Stock.
9

--------------------------------------------------------------------------------

6.            Exclusion of Other Rights.  Except as may otherwise be required by
law, the Series A Preferred Stock shall not have any rights, preferences,
privileges or restrictions other than those specifically set forth in this
resolution and in the Corporation's Articles of Incorporation.


7.            Headings of Subdivisions.  The headings of the various
subdivisions hereof are for convenience of reference only and shall not affect
the interpretation of any of the provisions hereof.


8.             Severability of Provisions.  If any right, preference or
limitation of the Series A Preferred Stock set forth in this resolution (as such
resolution may be amended from time to time) is invalid, unlawful or incapable
of being enforced by reason of any rule of law or public policy, all other
rights, preferences and limitations set forth in this resolution (as so amended)
which can be given effect without the invalid, unlawful or unenforceable right,
preference or limitation shall, nevertheless, remain in full force and effect,
and no right, preference or limitation herein set forth shall be deemed
dependent upon any other such right, preference or limitation unless so
expressed herein.


9.             Status of Reacquired Shares.  Shares of Series A Preferred Stock
which have been issued and reacquired in any manner or which shall have been
converted into Common Stock shall (upon compliance with any applicable
provisions of the laws of the State of California) have the status of authorized
and unissued Preferred Stock of the Corporation undesignated as to series and
may be redesignated as to series and reissued.


10.          Repurchases.  With respect to the holders of Series A Preferred
Stock, any repurchase by the Corporation of its outstanding Common Stock upon
exercise of a repurchase option contained in an agreement between the
Corporation and one or more of its employees, consultants, officers, directors,
employee stock ownership plan trustees, or other persons having a business
relationship with the Corporation shall be permissible, and each holder of
Series A Preferred Stock consents to any such repurchases, regardless of any
restrictions on such repurchase under Section 502, 503 or 506 of the California
Corporations Code.


RESOLVED FURTHER, that the Chief Executive Officer, President, or any Vice
President, and the Secretary or any Assistant Secretary of this Corporation be,
and they hereby are, authorized and directed to execute, acknowledge, file and
record a certificate of determination of preference in accordance with the
foregoing resolution and the provisions of California law."


III.          The number of shares of Series A Preferred Stock is 300,000.  As
of the date of this Certificate of Determination, no shares of Series A
Preferred Stock have been issued.


We declare under penalty of perjury under the laws of the State of California
that the matters set forth in this Certificate are true and correct of our own
knowledge.


Executed at Alameda, California on March 3, 2014.
10

--------------------------------------------------------------------------------

 
 
Michael D. West, President
 
 
 
 
 
Judith Segall, Secretary
 



11

--------------------------------------------------------------------------------

EXHIBIT B


Option Agreement

--------------------------------------------------------------------------------

OPTION AGREEMENT
 
This Option Agreement (“Option”) is entered into as of March 4, 2014 (the
“Effective Date”) by BioTime, Inc., a California corporation (the "Company"),
and _________ (the “Purchaser”) in connection that certain Preferred Stock
Purchase Agreement, dated March 4, 2014, between the Company and Purchaser (the
“Securities Purchase Agreement”).
 
1.                    GRANT OF OPTION.
 
(a)          Option.  The Company hereby grants to Purchaser the option (the
“Option”) to exchange shares of the Company’s Series A Convertible Preferred
Stock (“Series A Preferred Stock”) for Common Stock of LifeMap Sciences, Inc.
(“LifeMap”) owned by the Company (the “LifeMap Shares”), free of any liens and
charges and preemptive or similar rights.  The Option shall expire if not
exercised on or before the earliest to occur of (a) 5:00 p.m. New York time on
March 4, 2019, (b) the date on which all of the share of Series A Preferred
Stock held by Purchaser have been converted into common shares of the Company,
or the date on which all of the shares of Series A Preferred Stock issued by the
Company to Purchaser shall have been sold or transferred otherwise than in a
sale or transfer described in Section 4(a) (the “Expiration Date”).
 
(b)          Exchange Ratio.  Series A Preferred Stock may be exchanged for
LifeMap Shares at the ratio of one share of Series A Preferred Stock for 12.5
LifeMap Shares, subject to adjustment as provided in Section 3 (the “Exchange
Ratio”).
 
(c)          Minimum Exercise.  This Option may be exercised by Purchaser in
whole or in part; provided, however, that any partial exercise of this Option
shall not be for less than the lower of (i) 10,000 LifeMap Shares and (ii) all
of the remaining LifeMap Shares that are issuable upon the exercise of the
Option held by the Purchaser.
 
2.                    EXERCISE OF OPTION
 
(a)        Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(c) and
Section 4), this Option may be exercised by the Purchaser at any time or times
on or after the Effective Date, in whole or in part, subject to Section 1(c), by
(i) delivery of a written notice, in the form attached hereto as Exhibit A (the
"Exercise Notice"), duly completed and executed by Purchaser, stating
Purchaser's election to exercise this Option, the number of shares of Series A
Preferred Stock being tendered in exchange for LifeMap Shares upon exercise of
this Option, and the number of LifeMap Shares being issued upon such exchange,
and (ii) delivery of shares of Series A Preferred Stock, endorsed in blank, to
the Company to be exchange for LifeMap Shares at the Exchange Ratio then in
effect.  On or before the first (1st) Trading Day following the date on which
the Company has received the Exercise Notice and shares of Series A Preferred
Stock, the Company shall transmit by facsimile an acknowledgment of confirmation
of receipt of the Exercise Notice to the Purchaser and the transfer agent of the
LifeMap Shares (the "Transfer Agent"), if any.  On or before the third (3rd)
Trading Day following the date on which the Company has received the Exercise
Notice, so long as the Purchaser delivers a number of shares of Series A
Preferred Stock sufficient for such exercise at the Exchange Ratio (the
“Aggregate Option Exchange Shares”) on or prior to the second (2nd) Trading Day
following the date on which the Company has received the Exercise Notice (the
"Share Delivery Date") (provided that if the Aggregate Option Exchange Shares
have not been delivered by such date, the Share Delivery Date shall be one (1)
Trading Day after the Aggregate Option Exchange Shares are delivered), the
Company shall (X) provided that the Transfer Agent is participating in The
Depository Trust Company ("DTC") Fast Automated Securities Transfer Program,
credit such aggregate number of LifeMap Shares to which the Purchaser is
entitled pursuant to such exercise to the Purchaser's or its designee's balance
account with DTC through its Deposit / Withdrawal At Custodian system, or (Y) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, or if there is no Transfer Agent, issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the name of the Purchaser or its designee, for the
number of LifeMap Shares to which the Purchaser is entitled pursuant to such
exercise.  The Company shall be responsible for all fees and expenses of the
Transfer Agent and all fees and expenses with respect to the transfer of LifeMap
Shares to the Purchaser, if any.  No fractional LifeMap Shares are to be issued
upon the exercise of this Option, but rather the number of LifeMap Shares to be
issued shall be rounded down to the nearest whole number.  The Company shall pay
any and all taxes which may be payable with respect to the transfer of LifeMap
Shares to the Purchaser upon exercise of this Option.

--------------------------------------------------------------------------------

(b)        Reissue of Stock Certificate.  If the Purchaser delivers to the
Company a number of shares of Series A Preferred Stock greater than the
Aggregate Option Exchange Shares upon the exercise of this Option, the Company
shall issue to Purchaser a replacement Series A Preferred Stock certificate for
the number of shares of Series A Preferred Stock in excess of the Aggregate
Option Exchange Shares.
 
(c)        Company's Failure to Timely Deliver Securities.  If the Company shall
fail for any reason or for no reason to transfer to the Purchaser, or cause
LifeMap to issue, on or prior to the Share Delivery Date, a certificate for the
number of LifeMap Shares to which the Purchaser is entitled and cause such
LifeMap Shares to be registered on LifeMap's share register or to credit the
Purchaser's balance account with DTC for such number of LifeMap Shares to which
the Purchaser is entitled upon the Purchaser's exercise of this Option, then, in
addition to all other remedies available to the Purchaser, the Company (X) shall
pay in cash to the Purchaser on each day after such third (3rd) Trading Day that
the transfer of such LifeMap Shares is not timely effected an amount equal to
1.5% of the product of (A) the sum of the number of LifeMap Shares not
transferred to the Purchaser on a timely basis and to which the Purchaser is
entitled and (B) the Closing Sale Price of the LifeMap Shares on the Trading Day
immediately preceding the last possible date which the Company could have
transferred such LifeMap Shares to the Purchaser without violating Section 2(a),
or if the LifeMap Shares are then not traded on an Eligible Market, $4.00 (the
“Designated Price”), and (Y) the Purchaser, upon written notice to the Company,
may void its Exercise Notice with respect to, and retain or have returned, as
the case may be, any shares of Series A Preferred Stock cancelled in connection
with such voided exercise; provided that the voiding of an exercise shall not
affect the Company's obligations to make any payments which have accrued prior
to the date of such notice pursuant to this Section 2(c) or otherwise.  In
addition to the foregoing, if on or prior to the Share Delivery Date, the
Company shall fail to transfer, or cause LifeMap to issue, a certificate to the
Purchaser and cause the registration of such LifeMap Shares on LifeMap's share
register or credit the Purchaser's balance account with DTC for the number of
LifeMap Shares to which the Purchaser is entitled upon the Purchaser's exercise
of this Option or pursuant to the Company's obligation pursuant to clause (ii)
below, as applicable, and if on or after such Trading Day the Purchaser
purchases (in an open market transaction or otherwise) LifeMap Shares to deliver
in satisfaction of a sale by the Purchaser of LifeMap Shares issuable upon such
exercise that the Purchaser anticipated receiving from the Company (a "Buy-In"),
then the Company shall, within three (3) Trading Days after the Purchaser's
request and in the Purchaser's discretion, either (i) pay cash to the Purchaser
in an amount equal to the Purchaser's total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the LifeMap Shares so
purchased (the "Buy-In Price"), at which point the Company's obligation to
deliver such certificate (and to transfer LifeMap Shares) or credit such
Purchaser's balance account with DTC for such LifeMap Shares shall terminate, or
(ii) promptly honor its obligation to deliver to the Purchaser a certificate or
certificates representing such LifeMap Shares or credit such Purchaser's balance
account with DTC and pay cash to the Purchaser in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of LifeMap
Shares, times (B) the Closing Bid Price on the date of exercise.  Nothing shall
limit the Purchaser's right to pursue a decree of specific performance and/or
injunctive relief with respect to the Company's failure to timely deliver
certificates representing LifeMap Shares (or to electronically deliver such
LifeMap Shares) upon the exercise of this Option as required pursuant to the
terms hereof.
2

--------------------------------------------------------------------------------

(d)        Disputes.  In the case of a dispute as to the determination of the
Exchange Ratio or the arithmetic calculation of the LifeMap Shares, the Company
shall promptly transfer to the Purchaser the number of LifeMap Shares that are
not disputed and resolve such dispute in accordance with Section 12.
 

3.                    CERTAIN ADJUSTMENTS.  The Exchange Ratio and the number of
LifeMap Shares purchasable hereunder shall be adjusted from time to time as
follows:

 
(a)        Stock Splits, Combinations, Reclassifications and Other Changes in
Common Stock.  If LifeMap, at any time after the Effective Date, shall (A) pay a
dividend in its Common Stock or make a distribution in Common Stock, (B)
subdivide its outstanding Common Stock, (C) combine its outstanding Common Stock
into a smaller number of shares, or (D) reclassify or change (including a change
to the right to receive, or a change into, as the case may be, shares of stock,
other securities, property, cash or any combination thereof) its Common Stock
(including any such reclassification or change in connection with a
consolidation or merger in which LifeMap is the surviving corporation), upon the
exercise of this Option the Purchaser shall be entitled to receive from the
Company the kind and number of LifeMap Shares or other securities of LifeMap or
other property which the Purchaser would have owned or have been entitled to
receive upon the happening of any of the events described above, had this Option
been exercised at the Exchange Ratio immediately prior to the happening of such
event or any record date with respect thereto.
3

--------------------------------------------------------------------------------

(b)        Distribution of Options, Warrants, Warrants, Rights, and Convertible
Securities or Other Assets.  If LifeMap at any time after the Effective Date,
shall distribute to all holders of its Common Stock (including any distribution
made in connection with a merger in which LifeMap is the surviving corporation)
(i) rights, options or warrants, or convertible or exchangeable securities
containing the right to subscribe for or purchase Common Stock, or (ii)
evidences of its indebtedness or assets, including cash but excluding Ordinary
Cash Dividends (as defined below), then in each case with respect to each
LifeMap Share issued upon the exercise of this Option, the Purchaser shall also
receive from the Company either (a) the portion of the subscription rights,
options or warrants, or convertible or exchangeable securities (or securities
issued upon the conversion of convertible securities) or assets or evidences of
indebtedness so distributed to the Company applicable to one LifeMap Share, or
(b) the then fair value of the securities described in (a) as determined in good
faith by the Board of Directors of the Company whose determination shall be
conclusive; provided, that the Company need not deliver any subscription rights,
options or warrants that shall have expired by their terms.  The Company shall
determine whether to deliver the consideration described in clause (a) or clause
(b) of the preceding sentence upon the exercise of this Option.  A cash dividend
shall be deemed an “Ordinary Cash Dividend” for purposes of this Option if the
dividend is paid out of consolidated earnings or earned surplus and is declared
by the Board of Directors of LifeMap to be a regular or ordinary quarterly,
semi-annual or annual dividend.

 
(c)        Notice.  Whenever an event described in paragraph (a) or paragraph
(b) of this Section 3 occurs, the Company shall promptly, in any event within
ten (10) days, send to the Purchaser notice of such event.
 
(d)        No Adjustment for Dividends.  No adjustment in respect of any
Ordinary Cash Dividends shall be made during the term of this Option or upon the
exercise of this Option, nor shall the Purchaser be entitled to acquire from the
Company upon the exercise of this Option any Ordinary Cash Dividends received by
the Company with respect to LifeMap Shares or any other LifeMap securities owned
or acquired by the Company upon the exercise of any subscription rights,
options, warrants or exchangeable securities.
 
4.                    RESTRICTIONS ON TRANSFER.
 
(a)            Transfer.  This Option is personal to the Purchaser and may not
be sold, transferred or assigned, except (i) to a successor in interest of the
Purchaser as a result of any consolidation of the Purchaser with or merger of
the Purchaser into another Person, (ii) to another Purchaser (as defined in the
Securities Purchase Agreement) or (iii) to another Person as part of a sale of
all or substantially all the property of the Purchaser to such other Person.
 
(b)            Restrictions on Transfer of LifeMap Shares.
 
(i)    Any LifeMap Shares issued to Purchaser upon the exercise of this Option,
may not be sold, pledged, hypothecated, transferred or assigned, in whole or in
part, unless (A) a registration statement under the Securities Act and under any
applicable state securities laws is effective therefor or (B) an exemption from
such registration is then available and an opinion of counsel, reasonably
acceptable to LifeMap and the Transfer Agent, if any, has been rendered stating
that such sale, pledge, hypothecation, transfer or assignment will not violate
the Securities Act. Notwithstanding anything to the contrary contained herein
(x) the LifeMap Shares may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the securities and no
legal opinion shall be required therefor and (y) no representation, warranty,
covenant or opinion shall be required for the sale, pledge, hypothecation,
transfer or assignment of any LifeMap Shares if a registration statement with
respect to the resale of such LifeMap Shares is effective at the time of any
such sale, pledge, hypothecation, transfer or assignment.
4

--------------------------------------------------------------------------------

(ii)    As a condition precedent to the registration of transfer of any
certificates representing LifeMap Shares upon the exercise of this Option or
transfer of LifeMap Shares, the Company and LifeMap shall be entitled to obtain
a letter or other instrument from the Purchaser containing such covenants,
representations or warranties by such Purchaser similar to those contained in
this Section 4 as reasonably deemed necessary by the Company or LifeMap to
effect compliance by the Company or LifeMap with the requirements of the
Securities Act and any other applicable federal and/or state securities laws.
 
(iii) Any sale, pledge, hypothecation, transfer, or assignment of this Option or
LifeMap Shares in violation of the foregoing restrictions shall be deemed null
and void and of no binding effect.
 
(iv) The Company will, and will request that LifeMap will, issue instructions to
any Transfer Agent and registrar of the Common Stock to refuse to register the
transfer of any LifeMap Shares not made pursuant to registration under the
Securities Act and applicable state securities laws, or pursuant to an available
exemption from registration under the Securities Act and applicable state
securities laws.
 
(v) The LifeMap Shares shall bear an appropriate legend, conspicuously
disclosing the restrictions on transfer, under this Section 4, until the same
are registered for sale under the Securities Act or are transferred in a
transaction exempt from registration under the Securities Act entitling the
transferee to receive securities that are not deemed to be “restricted
securities” as such term is defined in Rule 144 under the Securities Act.  The
Company agrees that upon the sale of LifeMap Shares pursuant to a registration
statement or an exemption entitling the transferee to receive securities that
are not deemed to be “restricted securities,” or at such time as registration
under the Securities Act shall no longer be required, upon the presentation of
the certificates containing such a legend to the transfer agent or warrant
agent, if any, it will request removal of such legend; provided, that unless the
request for removal of the legend is in connection with a sale registered under
the Securities Act, the Purchaser shall have provided an opinion of counsel,
acceptable to the Company and the Transfer Agent to the effect that such legend
may be removed in compliance with the Securities Act.
 
(c)            Investment Representations.  Each Purchaser makes the following
representations, severally and not jointly and severally, in connection with its
acquisition of this Option and any LifeMap Shares upon the exercise of this
Option:
 
(i)    Purchaser has made such investigation of LifeMap as Purchaser deemed
appropriate for determining to acquire (and thereby make an investment in) this
Option and LifeMap Shares, and in making such investigation Purchaser has had
access to such financial and other information concerning LifeMap as Purchaser
requested.  Purchaser is relying on the information communicated to Purchaser in
writing by LifeMap or the Company.  Purchaser has not relied on any statement or
representations inconsistent with those communicated to Purchaser in writing by
LifeMap or the Company. Purchaser has had a reasonable opportunity to ask
questions of and receive answers from the executive officers of LifeMap and the
Company concerning LifeMap, and to obtain additional information, to the extent
possessed or obtainable by LifeMap or the Company without unreasonable effort or
expense, necessary to verify the information communicated or provided to
Purchaser.  All such questions have been answered to Purchaser’s satisfaction.
5

--------------------------------------------------------------------------------

(ii)    Purchaser is acquiring this Option and upon exercise of this Option will
purchase LifeMap Shares solely for Purchaser's own account, and Purchaser has no
direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of the LifeMap Shares or this Option;
provided, that this representation and warranty shall not prohibit Purchaser
from selling LifeMap Shares in the ordinary course of business pursuant to a
registration statement under the Securities Act or otherwise in compliance with
the Securities Act and applicable state securities or “blue sky” laws.
 
(iii) Purchaser is an “accredited investor” as defined in Rule 501 under the
Securities Act.
 
(iv) Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in this Option and LifeMap Shares, and has so evaluated the merits and risks of
such investment. Such Purchaser is able to bear the economic risk of an
investment in this Option and LifeMap Shares and, at the present time, is able
to afford a complete loss of such investment.
 
5.                   REGISTRATION RIGHTS.  The Company hereby covenants and
agrees that in the event the Company receives any registration rights from
LifeMap in respect of any LifeMap Shares owned by the Company, simultaneously
with the exercise of any such registration rights at any time that this Option
remains exercisable in whole or in part, the Company shall cause LifeMap to
register all of the LifeMap Shares issuable to the Purchaser as of the
applicable date of determination pursuant to the terms of this Option. The
Company acknowledges and agrees that prior to excluding any LifeMap Shares from
any registration statement, it shall first exclude all other LifeMap Shares
owned by the Company other than any LifeMap Shares that are subject to an option
provided to another Purchaser (as defined in the Securities Purchase Agreement)
which shall be subject to exclusion on a pro rata basis with all other
Purchasers (as defined in the Securities Purchase Agreement).  The Company shall
do and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, including, without limitation, any assignment of any
registration rights with respect to the Common Stock purchasable pursuant to
this Option granted to the Company under any registration rights agreement by
LifeMap and the Company or under any registration statement, as Purchaser may
reasonably request in order to carry out the intent and accomplish the purposes
of this Section 5.
6

--------------------------------------------------------------------------------

6.                   NONCIRCUMVENTION.  The Company hereby covenants and agrees
that the Company will not, by amendment of its Articles of Incorporation,
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Option, and will at all times in good faith carry out
all the provisions of this Option and take all action as may be required to
protect the rights of the Purchaser.  Without limiting the generality of the
foregoing, the Company shall continue to hold a sufficient number of LifeMap
Shares to permit Purchaser to exercise this Option in full.  The Company will,
and will request that LifeMap will, issue instructions to any Transfer Agent and
registrar of the Common Stock to refuse to register the transfer of any LifeMap
Shares in violation of the immediately preceding sentence.
 
7.                    PURCHASER NOT DEEMED A LIFEMAP SHAREHOLDER.  The
Purchaser, solely in such Person's capacity as the holder of this Option, shall
not be entitled to vote or receive dividends or be deemed the holder of share
capital of LifeMap for any purpose, nor shall anything contained in this Option
be construed to confer upon the Purchaser, solely in such Person's capacity as
the holder of this Option, any of the rights of a shareholder of LifeMap or any
right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the purchase of the LifeMap
Shares through the due exercise of this Option.  In addition, nothing contained
in this Option shall be construed as imposing any liabilities on the Purchaser
to purchase any securities or as a shareholder of the Company or LifeMap (other
than upon exercise of this Option), whether such liabilities are asserted by the
Company or LifeMap or by their respective creditors.  Notwithstanding this
Section, the Company shall provide the Purchaser with copies of such notices and
other information given to the Common Stock holders of LifeMap generally,
promptly after receipt thereof by the Company, unless the Company believes that
such information is material, nonpublic information regarding the Company or
LifeMap.
 
8.                   NOTICES.  Any notice pursuant to this Agreement by the
Purchaser to the Company shall be in writing and shall be delivered in person,
or mailed first class, postage prepaid, or sent by air delivery service or by
facsimile transmission (FAX) or email to the Company, at its office, Attention:
Chief Financial Officer.  The address of the principal office of the Company is
1301 Harbor Bay Parkway, Alameda, California 94502; FAX (510) 521-3389; email
rpeabody@biotimemail.com.  Any notice given pursuant to this Agreement by the
Company to the Purchaser shall be in writing and shall be mailed first class,
postage prepaid, or sent by air delivery service, or by facsimile transmission
(FAX) or email or otherwise delivered to the Purchaser at the Purchaser’s
address shown on the signature page of this Option.  Each party hereto may from
time to time change the address to which notices to it are to be delivered or
mailed hereunder by notice to the other party.
 
9.                     AMENDMENT AND WAIVER.  Except as otherwise provided
herein, the provisions of this Option may only be amended by a written
instrument signed by the Company and the Purchaser.
7

--------------------------------------------------------------------------------

10.                 GOVERNING LAW; JURISDICTION.  This Option shall be governed
by and construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Option shall
be governed by, the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California.  The
Company and the Purchaser hereby irrevocably submit to the non-exclusive
jurisdiction of the state and federal courts sitting in the City of New York and
the County of Alameda and the United States District Court for the Northern
District of California for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.
 
11.                 CONSTRUCTION; HEADINGS.  This Option shall be deemed to be
jointly drafted by the Company and Purchaser and shall not be construed against
any Person as the drafter hereof.  The headings of this Option are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Option.
 
12.                 DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Exchange Ratio or the arithmetic calculation of the LifeMap
Shares purchasable upon the exercise of this Option, the Company shall submit
the disputed determinations or arithmetic calculations via facsimile within two
(2) Business Days of receipt of the Exercise Notice giving rise to such dispute,
as the case may be, to the Purchaser.  If the Purchaser and the Company are
unable to agree upon such determination or calculation of the Exchange Ratio or
the LifeMap Shares within three (3) Business Days of such disputed determination
or arithmetic calculation being submitted to the Purchaser, then the Company
shall, within two (2) Business Days submit via facsimile (a) the disputed
determination of the Exchange Ratio to an independent, reputable investment bank
selected by the Company and approved by the Purchaser or (b) the disputed
arithmetic calculation of the LifeMap Shares to the Company's independent,
outside accountant.  The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Purchaser of the results no later
than ten (10) Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
13.                 REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF.  The remedies provided in this Option shall be cumulative and in
addition to all other remedies available under this Option, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Purchaser to pursue actual damages
for any failure by the Company to comply with the terms of this Option.
8

--------------------------------------------------------------------------------

 
14.                 SEVERABILITY.   If any provision of this Option is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Option so long as this Option as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.
 
15.                 COMPANY'S REPRESENTATIONS AND WARRANTIES.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  The Company has the power and authority to execute and deliver this
Option and to perform all of its obligations hereunder.  This Option has been
duly authorized, executed and delivered by the Company and is the valid and
binding agreement of the Company, enforceable in accordance with its terms
subject to:  (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) general principles of equity.  There is no
lawsuit, arbitration proceeding, or administrative action or proceeding pending
or threatened against the Company which questions the validity of this Option or
any action taken or to be taken by the Company in connection with this Option or
the transfer of the LifeMap Shares hereunder.  The Company owns beneficially of
record, free and clear of any lien or other encumbrance, the LifeMap Shares, and
upon exercise of the Option, the Purchaser will acquire good and valid title to
such LifeMap Shares thereto, free and clear of any lien or other encumbrance. 
The execution and delivery of this Option and consummation of the transactions
contemplated by this Option (a) do not and will not violate any provisions of
(i) any rule, regulation, statute, or law, (ii) the terms of any order, writ or
decree of any court or judicial or regulatory authority or body, (iii) the
Articles of Incorporation or bylaws of the Company, or (iv) the rules and
regulations of the NYSE MKT applicable to the listing of the Company’s common
shares, (b) will not conflict with or result in a breach of any condition or
provision or constitute a default under or pursuant to the terms of any Material
Contract (as defined in the Securities Purchase Agreement), and (c) will not
result in the creation or imposition of any lien, charge or encumbrance upon any
of the LifeMap Shares (other than pursuant to this Option) or upon any of the
assets or properties of the Company.
 
16.                 REPRESENTATIONS AND WARRANTIES CONCERNING LIFEMAP.  LifeMap
is a corporation duly organized, validly existing and in good standing under the
laws of the State of California, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. There is no lawsuit, arbitration proceeding, or administrative action
or proceeding pending or threatened against LifeMap which questions the validity
of this Option or any action taken or to be taken by the Company in connection
with this Option or the transfer of the LifeMap Shares hereunder.  The execution
and delivery of this Option and consummation of the transactions contemplated by
this Option (a) do not and will not violate any provisions of (i) any rule,
regulation, statute, or law, (ii) the terms of any order, writ or decree of any
court or judicial or regulatory authority or body or (iii) the Articles of
Incorporation or bylaws of LifeMap, (b) will not conflict with or result in a
breach of any condition or provision or constitute a default under or pursuant
to the terms of any Material Contract of LifeMap (as defined in the Securities
Purchase Agreement as if such contract was a contract to which LifeMap is a
party), and (c) will not result in the creation or imposition of any lien,
charge or encumbrance upon any of the LifeMap Shares (other than pursuant to
this Option) or upon any of the assets or properties of LifeMap.  The authorized
capital stock of LifeMap consists of: 2,250,000 shares of Preferred Stock, none
of which are issued and outstanding, and 22,500,000 shares of Common Stock, of
which 11,715,095 shares, are issued and outstanding.  All outstanding shares of
LifeMap Common Stock are duly and validly authorized and issued, fully paid and
nonassessable.  Except for up to 2,342,269 shares of Common Stock reserved for
issuance to employees, directors and consultants under the terms of a stock
option plan previously approved by LifeMap’s Board of Directors, there are no
outstanding options, warrants, rights or obligations for the purchase or
acquisition from LifeMap of any shares of capital stock.
9

--------------------------------------------------------------------------------

17.                 CERTAIN DEFINITIONS.  For purposes of this Option, the
following terms shall have the following meanings:
 
(a)        "Affiliate" means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
"control" of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
 
(b)        "Bloomberg" means Bloomberg Financial Markets.
 
(c)        "Business Day" means any day other than Saturday, Sunday or other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.
 
(d)        "Closing Bid Price" and "Closing Sale Price" means, for any security
as of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg.  If the Company and the Purchaser are unable to agree upon the
fair market value of such security, then such dispute shall be resolved pursuant
to Section 12. All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination, reclassification or other
similar transaction during the applicable calculation period.
 
(e)        "Common Stock" means (i) the Common Stock, no par value per share, of
LifeMap, and (ii) any share capital into which such Common Stock shall have been
changed or any share capital resulting from a reclassification of such Common
Stock.
 
(f)        "Eligible Market" means the NYSE, the NYSE MKT, The NASDAQ Global
Market, The NASDAQ Global Select Market, the NASDAQ Capital Market, or the OTC
Bulletin Board.
10

--------------------------------------------------------------------------------

(g)        “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(h)        "Expiration Date" has the meaning ascribed in Section 1, provided,
that, if March 4, 2019 falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a "Holiday"), the next day
that is not a Holiday shall apply.
 
(i)        "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(j)        "Principal Market" means the principal Eligible Market on which the
Common Stock trades.
 
(k)        "Securities Act" means the Securities Act of 1933, as amended.
 
(l)        "Trading Day" means any day on which the Common Stock is traded on
the Principal Market, provided that "Trading Day" shall not include any day on
which the Common Stock is scheduled to trade on such exchange or market for less
than 4.5 hours or any day that the Common Stock is suspended from trading during
the final hour of trading on such exchange or market (or if such exchange or
market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York time).
 
[Signature Page Follows]


11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Purchaser have caused this Option Agreement
to be duly executed as of the Effective Date.
 
By:
 
 
Name:
 
Title:
 
 
 
 
PURCHASER
 
 
 
 
 
 
 
 
 
 
By:
 
 
Name:
 
Title:
 



12

--------------------------------------------------------------------------------

EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED PURCHASER TO EXERCISE THIS
OPTION TO PURCHASE LIFEMAP COMMON STOCK


BIOTIME, INC.
 
The undersigned Purchaser hereby exercises the right to purchase
_________________ LifeMap Shares ("LifeMap Shares") of LifeMap Sciences, Inc., a
California corporation, held by BioTime, Inc. (the "Company"), pursuant to the
attached Option Agreement and tenders herewith __________ shares of Series A
Preferred Stock, duly endorsed in blank, in exchange for such LifeMap Shares.


Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Option Agreement.
 
Date:
_______________ __, ______
 
 
 
 
 
 
Name of Registered Purchaser
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
[NOTE:  The above signature should correspond exactly with the name of the
Purchaser in the Option Agreement]

--------------------------------------------------------------------------------

ACKNOWLEDGMENT


The Company hereby acknowledges this Exercise Notice and hereby directs
[Transfer Agent] to issue the above indicated number of LifeMap Shares in
accordance with the Transfer Agent Instructions dated ________ from the Company
and acknowledged and agreed to by [Transfer Agent].


 
BIOTIME, INC.
 
 
 
 
By:
 
 
Name:
 
Title:

 
 

--------------------------------------------------------------------------------